       Case 4:14-cv-01952-VEH Document 185 Filed 10/30/19 Page 1 of 1                        FILED
                                                                                    2019 Oct-30 AM 11:27
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

MARK DUKE, et al.,                            )
                                              )
             Plaintiffs,                      )
                                              )
v.                                            ) CV No: 4:14-cv-01952-VEH
                                              )
COMMISSIONER JEFFERSON S.                     )
DUNN, et al.,                                 )
                                              )
             Defendants.                      )

                                      STAY ORDER

      On October 29, 2019, the Parties notified the Court that they are continuing

to work on acceptable resolution of the issues giving rise to the Duke action and

asked the Court to stay this matter for a nine (9) month period. (Doc. 184). Upon

due consideration, and in accordance with the wishes of the parties as set out in

document 184, it is hereby ORDERED, ADJUDGED, and DECREED that the

Clerk of Court shall stay this matter for nine (9) months, until August 1, 2019.

      DATED this 30th day of October, 2019.



                                        _________________________________
                                        JOHN E. OTT
                                        Chief United States Magistrate Judge
